

Irv Alpert
Executive Vice President
2011 Sales Incentive Plan




Objectives:


1.  
Successful transition of current enterprise customers to National Accounts
Manager

2.  
Retain and grow all current content licensing partnerships

3.  
Develop a plan to expand content license partnerships and channel sales for
Onvia services

4.  
Acquire new content licensing partners in 2011 as quickly as possible





Compensation


Three bonus opportunities:


1.  
 Bonus for successful transfer of enterprise customers measured by retention of
100% in bookings for these customers

2.  
Bonus for renewing 100% in channel bookings from 2010

3.  
Graduated, accelerated commission on each dollar in channel bookings over plan